Title: Account with James Monroe, [14 May] 1792
From: Madison, James
To: 


[14 May 1792]


  
  
  Price of land
  1350 dollars


  
  
  of half 
   675 dolrs.


  Add Interest @ 7 PerCt. from Apl. 1786 to Ap. 1790
   189 drs.


  
  
  
  
   864
  


  Deduct paymt. Ap. 1790 to Taylor for Col. M.
   432


  
  
  
  
   432
  


  Add—Intst. @ 7 PerCt. from Ap. 1790 to Ap. 1792
    60.48


  
  
  
  
   492.48 dollrs.
  


  Deduct paymts. to Col. M.
  1791.
  Jany.
  35
  
  


  
  
  Novr. 4.
  90
  
  


  
  1792
  Jany.
  300
  
  


  
  
  Mar. 25.
    20
  
  


  
  
  
  
   445  
  


  
  
  
  
    47.48 Balance due & pd. Col: M.
  


  
  
  
  
  
  


